213 Md. 654 (1957)
132 A.2d 108
FAIRBANKS
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 8, September Term, 1957 (Adv.).]
Court of Appeals of Maryland.
Decided May 29, 1957.
Before BRUNE, C.J., and COLLINS, HENDERSON, HAMMOND and PRESCOTT, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus. Petitioner was convicted in Baltimore City of unauthorized use of an automobile and sentenced to two years from March 9, 1956. Petitioner, describing himself as an "adult", contends he was not guilty of the crime charged, although he admits he was found in a parked car, which had previously been stolen, in an intoxicated condition. We have repeatedly held that the question of guilt or innocence cannot be raised on habeas corpus. He complains that the court declined to appoint counsel. We have repeatedly held that counsel need not be appointed in every case, and aside from the general assertion that counsel might have summoned a witness to support his claim of an alibi, petitioner alleges no facts to show that, for want of counsel, an ingredient of unfairness operated actively in his confinement. Miller v. Warden, 210 Md. 676; Selby v. Warden, 201 Md. 653. We find no support for the contention that his constitutional rights were violated.
Application denied, with costs.